Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. In the circumstances, including the short interval since the date of the judgment of separation, modification of judgment by reducing the alimony from $30 to $25 per week was not justified. There is no warrant in the papers for relitigating issues as to financial status after final judgment, nor is there persuasive or sufficient evidence to show that defendant’s position has been adversely changed for reasons beyond his control. Concur — Peck, P. J., Callahan, Breitel, Bastow and Rabin, JJ.